Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 29, 2021 has been entered. Claims 10-20 remain pending in the application.
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, lines 2-3 from bottom, ‘outside of the of basic heating output value range’ should read “outside of the basic heating output value range”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien et al. (US 9,381,676).
Regarding claim 10, Derrien discloses that, as illustrated in Fig. 1-3, a method for operating a heating device (Fig. 1, item 12) for thermally conditioning (col. 1, lines 29-32) preforms (Fig. 2, item 13) made of thermoplastic material (col. 1, lines 7-9) passing through the heating device for a subsequent forming process during which the preforms are formed into containers with a forming fluid fed under pressure into the preforms, the method comprising: 
operating the heating device in a first operating state to thermally condition the preforms passing through the heating device during a continuous operation phase of the heating device when an equilibrium temperature of a thermodynamically stable equilibrium state of the heating device has been reached (col. 3, lines 8-67 and col. 4, lines 1-38; for example, to heat all of the body of the preform 13 globally homogenously (col. 3, lines 50-51) and enable air to be circulated in the tunnel 15 so as to prevent the preform 13 from being 
operating the heating device in a second operating state to thermally condition the preforms passing through the heating device (col. 4, lines 39-67 and col. 5, lines 1-60; including the steps “E1” and “E2” illustrated in Fig. 3), wherein the operation of the heating device in the second operating state is done for an interrupting phase (i.e. a temporary cessation of production (col. 4, lines 49-50)) of the heating device during which a temperature of the heating device is approaching but has not reached the equilibrium temperature of the thermodynamically stable equilibrium state of the heating device (col. 4, lines 62-67 and col. 5, lines 1-2), wherein the operation of the heating device in the first operating state is done for continuous operation of the heating device following the interrupting phase (col. 3, lines 8-67 and col. 4, lines 1-38), and wherein in the second operating state the heating device is operated with a heating output value that varies over time (col. 4, lines 62-65 (for example to switch off the heating lamps 22) and col. 5, lines 20-22 (for example to switch on the heating lamps 22)).
However, Derrien does not explicitly disclose the second operating state is done for a startup phase of the heating device. Derrien discloses that, during the first step “E1” (including in the second operating state), the interior of the oven is kept hot to enable faster restarting of production (col. 5, lines 1-2). If the duration of the interruption of production exceeds a predetermined duration, for example 30 minutes, the standby method may be terminated and the heating lamps 22 switched off and the ventilation means deactivated until production is restarted. The oven 12 will then have to be warmed up before production can be restarted (col. 5, lines 55-60). For one of ordinary skilled in the art, it would have been obvious to have a 
Regarding claim 11, Derrien discloses that, in the method in the first operating state regulation of the basic heating output value range of the heating device is controlled by a regulator within a closed-loop system using a command value Factual/Ftarget (col. 4, lines 33-38). For one of ordinary skilled in the art, it would have been obvious that in an electronic control unit the heating lamps can be commanded to switch on or off based on the intensity of the heating lamps 22 (for example, this configuration enables the body of the preform 13 to be heated effectively whilst keeping the neck of the preform relatively cool (col. 4, lines 32-35)).
Regarding claims 12-13, Derrien discloses that, as illustrated in Fig. 3, the second step “E2” (in the second operating state) is trigged if the measured temperature (by the temperature probe 28 that is adapted to measure the temperature near or in a reflector 24, 26 (col. 5, lines 44-45)) is less than a first or lower threshold temperature “T1” (the minimum heating device temperature) (col. 5, lines 48-49). Thus, Derrien discloses that, in the method in the first operating state a regulating of the heating output (which determines the temperature in the oven) of the heating device is done within a closed-loop system by command value. Derrien discloses that, the second operating state (the step “E2”) of the heating device begins only after reaching a minimum heating device temperature (col. 5, lines 25-29 and col. 5, lines 53-54).
Regarding claim 14, Derrien discloses that, as illustrated in Fig. 3, in the method the heating output values that are outside of the range of basic heating output value range and that vary over time are controlled within an open-loop or a closed-loop system in the second .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien et al. (US 9,381,676) as applied to claim 14 above, in view of Wang (CN 105313310A, English translation provided).
Regarding claims 15-17, Derrien discloses that open-loop or closed-loop control in the second operating state is dependent on results of measurement of preforms. However, Derrien does not explicitly disclose that the measurements are sent to a neural network to conduct control. In the same field of endeavor, measurement control in blow molding, Wang disclose to use a neural network to conduct the measurement of the wall thickness of the container in the blow molding process (pg. 1, lines 6-19 from bottom). Thus, Wang discloses that, in the method the results of the measurement are supplied to a neural network which may have a single layer neural network and be a general regression neural network.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derrien to incorporate the teachings of Wang to provide that the measurements are sent to a neural network to conduct control. Doing so would be possible to optimize the control process and save energy.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Derrien et al. and Wang as applied to claim 15.
Regarding claims 18-20, the combination discloses that the neural network is applied to control the heating process of the blow molding. However, the combination does not explicitly disclose that the regulation of the second operating state as a disturbance variable in a regulator of the heating device is implemented in the first operating state. 
In the same field of endeavor, injection molding control using a neural network, Shioiri discloses that, as illustrated in Fig. 1, according to an aspect of the present invention, there is provided a control apparatus for an injection molding machine, the apparatus having a neural network and operating so that information on test molding is inputted to the neural networks, a quality prediction function is determined by repeating the estimation of weight factors and thresholds on the neural networks as many times as the number of test molding cycles (col. 3, lines 14-21). Shioiri discloses that, when the monitor values have deviated from the control range because of a disturbance in the signal system, it is believed that the monitor values will subsequently return to the control range. On this assumption, an alarm is produced in the first stage, and the function is revised in the second stage (col. 4, lines 1-6).Thus, Shioiri discloses that, the regulation of the second operating state as a disturbance variable in a regulator of the heating device is implemented in the first operating state, the disturbance variable is a self-learning disturbance variable compensation (col. 2, lines 20-27) and a compensation signal is added to actuating signals of the regulator for the first operating state in the second operating state.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Shioiri to provide that, the regulation of the second operating state as a .
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered. 
In response to applicant’s arguments in claim 10 (as amended) that Derrien does not disclose a startup phase as claimed in claim 10 and it is improper for the Examiner to use the stand-by operation as being the same as the startup phase, it is not persuasive. Derrien discloses that, if these operating incidents can be resolved quickly, for example in less than 30 minutes, it is advantageous not to cool the oven 12 in order to be able to restart (one type of start-up) the production rapidly, without it being necessary to warm up the oven (col. 4, lines 43-47). Derrien discloses that, if the duration of the interruption of production exceeds a predetermined duration, for example 30 minutes, the standby method may be terminated and the heating lamps 22 switched off and the ventilation means deactivated until production is restarted (another type of start-up). The oven 12 will then have to be warmed up before production can be restarted (col. 5, lines 55-60).      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742